  Case: 1:20-cv-00570 Document #: 104 Filed: 06/17/20 Page 1 of 2 PageID #:2804




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 DISH NETWORK L.L.C.,

              Plaintiff,                           No. 20 C 570

       v.                                          Judge Thomas M. Durkin

 COX MEDIA GROUP, LLC, et al.,

              Defendants.


                                        ORDER

        DISH filed a motion to compel the production of documents pursuant to the
Court’s April 29, 2020 and May 6, 2020 Orders. R. 98. Specifically, DISH seeks
production under category (iii) of the May 6 Order, which required Defendants to
produce “[d]ocuments sufficient to show the sequencing of the transactions[.]” R. 90
at 2. Defendants have produced the following documents related to that category:
slide decks showing the steps of the transactions and the order in which they
occurred; the purchase agreements; ancillary agreements, and corporate documents
that prescribed and carried out the transaction steps; and FCC filings and rules that
described and approved the structure and sequencing of the transactions. DISH now
requests that Defendants expand that production to include the following for the
period of January-December 2019: “(a) Documents and communications exchanged
between Apollo personnel, on the one hand, and either Brian Brady (CEO of
Northwest) or Kim Guthrie (CEO of Cox), on the other hand; (b) Documents and
communications that refer to either ‘Northwest’ or ‘NBI’ and that contain the term
‘after-acquired’; and (c) Due diligence exchanged between the Defendants that refers
to either ‘Northwest’ or ‘NBI’ and that contains the term ‘after-acquired.’” R. 98 at 7.
       Category (iii) was intended to address the actual sequence in which the
transactions occurred. DISH’s new requests would expand category (iii) far beyond
what is necessary to make that showing. Indeed, the Court’s May 6 Order specifically
limited electronically-stored-information (ESI) requests targeted at Defendants’
communications to category (vii). DISH effectively seeks to turn category (iii) into a
broader ESI search. DISH’s request may be appropriate during the normal discovery
process, but discovery for a preliminary injunction is necessarily limited. The Court
finds that the documents Defendants have produced are sufficient to show the
sequencing of the transactions for purposes of expedited discovery. DISH’s motion to
compel is denied. R. 98.
  Case: 1:20-cv-00570 Document #: 104 Filed: 06/17/20 Page 2 of 2 PageID #:2805




                                     ENTERED:




                                           _____________________

                                           Honorable Thomas M. Durkin
                                           United States District Judge

Dated: June 17, 2020




                                       2
